DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because claim 7 depends from itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 14-15 are indefinite as the claims recite a limitation about the carbon containing compound being “adapted” but gives no indication on how this adaption occurs or what steps are used in producing the adaption.  
Claim 12 is indefinite because the claim has a lower limit outside the range of the claim from which it depends.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-18, 20-25 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., US Patent Application Publication No. 2017/0306258 (hereinafter referred to as Wang).  
Regarding claims 1-5, 8-9 and 11-13, Wang discloses a lubricant composition including a base lubricant and a plurality of lubricant additive molecules.  Each lubricant additive molecule includes a surface active group attractable to a target surface, and a carbon containing component connected to the surface active group, for providing a carbon source to form a carbon film on the target surface.  A method for in situ forming of a carbon film using the lubricant composition, includes adding the lubricant composition into a target machine such that the lubricant composition is in contact with a target surface of the target machine, and operating the target machine to cause a temperature and a pressure at the target surface so that the carbon containing component is unraveled thereon to form a carbon film on the target surface during the operation.  The lubricant additive binds to the target surface via polar (electrostatic) or chemical interactions through the surface active group (as recited in claims 1 and 4) (see Abstract).  
Wang further discloses the carbon film is formed when tribological energy activates the lubricant additive to unravel the carbon containing component wherein the surface active group includes a carboxyl group, a hydroxyl group, a siloxyl group, an amine group, or a mixture thereof and wherein the carbon containing component comprises a carbon ring, and includes three or more carbon atoms arranged in a strained, metastable ring, such as cyclopropane or cyclobutane.  The lubricant additive further includes a spacer group connecting the carbon ring to the surface active group.  The length of the spacer is configured to form the carbon film under a temperature and a pressure at the target surface.  The lubricant additive includes cyclopropanecarboxylic acid, cyclobutanecarboxylic acid, cyclopropylacetic acid, cyclopropanol, cyclobutanol, or a mixture thereof and the carbon film on the target surface is formed by releasing the carbon source from the carbon containing component under a pressure and a temperature at the target surface.  The carbon film includes a plurality of graphitic sheets, amorphous and diamond-like carbon, or a mixture thereof (oligomeric/polymeric as recited in claims 3 and 13).  The lubricant composition has about 1-10 wt% of the lubricant additive molecules (as recited in claims 1-2, 5, 8-9 and 11-12) (Para. [0009]-[0018], [0021] and [0079]).       

Regarding claims 10, 14-18, 20-21, 23-25 and 27-30, see discussion above.  
Regarding claim 22, in paragraph 0015, referring to FIGS. 5A and 5B, further surface analysis was performed using Confocal Raman Spectroscopy. In operation, a high-powered laser is fired onto the sample surface to induce electromagnetic scattering. Referring to FIGS. 5C and 5D, certain wavelengths of this scattered energy reveal the types of elements and bonds on the sample surface. Specially, the diamond/amorphous and graphite have specific pattern associated with the presence of peaks at 1350 cm-1 (D peak) and 1600 cm-1 (G peak), respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Culley et al., US Patent No. 7,635,669 (hereinafter referred to as Culley).
Regarding claims 6-7, 19 and 26, Wang discloses all the limitations discussed above including surface active groups comprising a carboxylic group, Wang does not, however, disclose the surface active groups comprising two or more carboxylic acid groups.  
Culley discloses a fluid composition including at least one hydroxy-substituted carboxylic acid.  Also provided are methods of inhibiting at least one of corrosion and rust and of improving at least one of lubricity and lead compatibility. Also provided are lubricating, fuel, anticorrosion, antirust, and additive concentration compositions wherein the hydroxy-substituted carboxylic acid includes di-carboxylic acids (and motivation to combine the references is discussed above in the Abstract) (as recited in claims 6-7, 19 and 26) (see Abstract and Col. 3/L.47-54).  

Double Patenting
10.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
11.       Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,745,637. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '637 patent discloses the same components as the instant claims and would be obvious in light of the references discussed above which are incorporated herein by reference.  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Double Patenting II
12.       Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,414,997. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '637 patent discloses the same components as the instant claims and would be obvious in light of the references discussed above which are incorporated herein by reference.  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771